DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              WING KEI HO,
                                Appellant,

                                    v.

                         BANK OF AMERICA,
                             Appellee.

                              No. 4D16-3257

                          [October 12, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Peter D. Blanc, Judge; L.T. Case No. 50-2012-CA-006509-
XXXX-MB.

  Wing Kei Ho, Boynton Beach, pro se.

   Elizabeth A. Henriques and Mary J. Walter of Liebler Gonzalez &
Portuondo, Miami, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.